                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


TUAN V. MAI,

             Plaintiff,

v.                                                                 CV No. 19-441 CG

ANDREW SAUL,
Commissioner of the
Social Security Administration,

             Defendant.

     ORDER GRANTING DEFENDANT’S UNOPPOSED MOTION FOR REMAND

      THIS MATTER is before the Court on Defendant’s Unopposed Motion to

Remand to Agency (the “Motion”), (Doc. 22), filed March 6, 2020. The Court, having

reviewed the Motion and noting it is unopposed, finds the Motion is well-taken and

should be GRANTED.

      IT IS THEREFORE ORDERED that the Commissioner’s decision in this matter is

REVERSED under sentence four of 42 U.S.C. § 405(g) and this case is REMANDED to

the Commissioner for further administrative proceedings.

      IT IS SO ORDERED.


                                  _____________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
